DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THE EXAMINER’S STATEMENT OF REASONS FOR ALLOWABILITY
The following is an examiner’s statement of reasons for allowance: The closest prior art, Saliga in view of Stormont, fails to disclose, suggest and/or teach the claimed invention since neither reference, alone nor in combination, mention a circuit comprising a detector in the same electrical isolation region as circuity wherein said detector further includes a diode, a capacitor and a resistor as defined by the claims, in combination with the other claimed elements (e.g., see ‘Arguments’).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Claims 2-3, 14-16 & 22 are directed to an allowable subject matter. Pursuant to the procedures set forth in MPEP the above claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 20, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-18 & 20-22 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claim 1 and 20 are amended as follows;

Claim 1. A circuit for detecting an electrosurgical unit signal, the circuit comprising: a filter configured to process a floating ground signal associated with measuring a biopotential signal of a patient; and a detector configured to output a sensing signal based at least in part on the floating ground signal and an Earth ground for detecting an electrosurgical unit signal, wherein the filter and the detector are placed in the same electrical isolation region as circuitry configured to measure and process the biopotential signal of the patient, the electrical isolation region being electrically isolated from the Earth ground, wherein the detector further includes: a diode including an anode terminal and a cathode terminal, the anode terminal being electrically connected to the filter; a capacitor including a first capacitor terminal and a second capacitor terminal, the first capacitor terminal being electrically connected to the cathode terminal, the second capacitor terminal being biased to the Earth ground; and a resistor including a first 

Claim 20.  A method for detecting an electrosurgical unit signal, the method comprising: processing, using a filter, a floating ground signal associated with measuring a biopotential signal of a patient; and
outputting, using a detector, a sensing signal based at least in part on the floating grounding and an Earth ground for detecting an electrosurgical unit signal, wherein the filter and the detector are placed in the same electrical isolation region as circuitry configured to measure and process the bio- potential signal of the patient the electrical isolation region being electrically isolated from the Earth ground is located, wherein the detector further includes: a diode including an anode terminal and a cathode terminal, the anode terminal being electrically connected to the filter; a capacitor including a first capacitor terminal and a second capacitor terminal, the first capacitor terminal being electrically connected to the cathode terminal, the second capacitor terminal being biased to the Earth ground; and a resistor including a first resistor terminal and a second resistor terminal, the first resistor terminal being electrically connected to the first capacitor terminal, the second resistor terminal being biased to the Earth ground.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this -application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE F LAVERT/               Primary Examiner, Art Unit 3792